Citation Nr: 0205206	
Decision Date: 05/24/02    Archive Date: 06/03/02

DOCKET NO.  98-08 445	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for atherosclerotic 
peripheral vascular disease (claimed as clogged arteries), 
secondary to nicotine dependence/tobacco use in service.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Martin F. Dunne, Counsel


INTRODUCTION

The veteran served on active duty from September 1958 to 
September 1962.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana, which denied the benefits sought on 
appeal.  

During the pendency of the appeal, this case was remanded to 
the RO in January 2000 for further development.  All actions 
pursuant to the directives in that remand have been 
accomplished to the extent possible and the case has been 
returned to the Board for appellate determination.  


FINDINGS OF FACT

1.  The VA's duty to assist the veteran in developing all 
evidence pertinent to the claim has been met.  

2.  Atherosclerotic peripheral vascular disease was first 
show many years after the veteran was separated from active 
duty service and there is no persuasive medical opinion, 
based on examination of the veteran and review of the record, 
of an etiological relationship between the veteran's 
currently diagnosed peripheral vascular disease and a disease 
or injury during his active duty service.  

3.  There is no persuasive medical opinion, based on 
examination of the veteran and review of the record, of an 
etiological relationship between the veteran's currently 
diagnosed atherosclerotic peripheral vascular disease and the 
veteran's smoking while he was in-service.  


CONCLUSION OF LAW

Atherosclerotic peripheral vascular disease, either on a 
direct basis or as secondary to nicotine dependence/tobacco 
use, was not incurred in or aggravated by active duty 
service.  38 U.S.C.A. §§ 1110, 1113, 1131, 5102, 5103, 5103A, 
5107 (West 1991 & Supp. 2001); 38 C.F.R. §§ 3.303, 3.310(a) 
(2001); 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified 
as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a)).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that during the pendency of this appeal, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  This 
liberalizing law is applicable to this appeal.  See Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).  To implement the 
provisions of the law, the VA promulgated regulations 
published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)).  
The Act and implementing regulations essentially eliminate 
the requirement that a claimant submit evidence of a well-
grounded claim, and provides that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  It also includes new 
notification provisions.  Specifically, it requires VA to 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  

In the veteran's case, the Board finds that the March 1998 
Statement of the Case and the June 1998 (2), July 1999, and 
January 2002 Supplemental Statements of the Case, provided to 
both the veteran and his representative, specifically satisfy 
the requirement at § 5103 of the new statute in that they 
clearly notify the veteran and his representative of the 
evidence necessary to substantiate his claim.  

Additionally, the Board finds that the duties to assist 
provided under the new statute at § 5103A have been fulfilled 
in that all evidence and records identified by the veteran as 
plausibly relevant to his pending claim have been collected 
for review, and VA medical records were obtained and 
associated with the claims folder.  No further assistance is 
necessary to comply with the requirements of this new 
legislation, or any other applicable rules or regulations 
regarding the development of the pending claim.  

Factual Background

The veteran's service medical records do not show any 
complaints or symptomatology associated with atherosclerotic 
peripheral vascular disease.  The report of his service entry 
and separation physical examinations consistently show that 
his heart, lower extremities and feet were normal.  

The veteran's VA medical records, both outpatient and 
hospital treatment, from January 1987 to early 2000, show 
that he was seen on numerous occasions for peripheral 
vascular disease; however, the earliest medical records 
showing such treatment are his VA hospitalization treatment 
reports for February-March 1987.  At that time, he was 
admitted to the hospital with lower extremity ischemia.  At 
the time, he reported he first experienced left calf 
claudication approximately five months earlier.  He underwent 
a left femoral popliteal gortex graft, as well as a four-
compartment fasciotomy of the left lower extremity.  
Following complications, the gortex graft was removed and he 
underwent a left in situ saphenous vein femoral/popliteal 
bypass graft.  The hospital report further notes a positive 
history of smoking one pack of cigarettes per day for thirty 
years.  

In May-June 1987, he was rehospitalized because his left calf 
fasciotomy was in need of skin graft; however, it was 
determined that a skin grafting at that time would not be 
viable.  VA hospitalization in April-May 1988 diagnosed 
claudication, left leg wound non-healing ulcer, status post 
multiple complications of a bypass graft in February 1987.  
In July 1988, he was hospitalized because of chronic non-
healing left lower extremity wound.  From August to October 
1988, VA hospitalization reports show that he underwent left 
lower extremity debridement, with placement of a postage 
stamp split thickness skin graft and no dressing.  The VA 
hospitalization report for July 1988 shows that he was seen 
because he had developed weeping pustules and erythema around 
his left lower extremity skin graft, but not involving the 
graft itself.  The medical report notes that he had a long 
history of peripheral vascular disease; that he was status 
post two revascularization procedures to the left leg; and 
for post status fasciotomy of the same leg for compartment 
syndrome.  He was admitted with the diagnosis of cellulitis 
and placed on antibiotic therapy with dressing changes.  

In July 1993, the VA outpatient treatment reports show that 
he was seen for entering a smoking cessation program.  At the 
time he was smoking a half-a-pack of cigarettes a day.  A 
January 1995 VA outpatient problem list included chronic 
nicotine abuse and dependence, with the veteran not 
interested in smoking cessation.  A VA health screening 
report, dated in August 1997 notes the veteran smoking a 
half-a-pack of cigarettes a day.  

In June 1998, VA received a copy of the veteran's application 
for life insurance, dated in November 1991.  On that 
application he answered yes to the question of using tobacco 
in the last 12 months.  

The veteran's VA medical records show that he underwent 
aortography and bilateral carotid arteriography in May 1998.  
In March 1999, he underwent aortogram.  The findings revealed 
infrarenal aorta atherosclerotic disease with tapering of the 
distal aorta to a luminal diameter of approximately 1.5 cm. 
and smooth mild to moderate narrowing of the proximal right 
external iliac artery.  

The veteran's VA treating physician, S. Lalka, M.D., offered 
a medical statement in November 1999 noting:  

"One of the major risk factors for 
development and progression of 
atherosclerosis is heavy smoking.  
Patients who smoke heavily have a more 
rapid progression of the vascular 
disease.  

Mr. (the veteran) has been diagnosed with 
atherosclerosis of the carotid arteries 
and the lower extremities.  He is 
presently being prepared for a right 
carotid endarterectomy and after 
sufficient recovery will be scheduled for 
a bypass vascular surgery on his right 
leg.  Mr. (the veteran) has had a left 
carotid endarterectomy in 1991 and 1998.  

Mr. (the veteran) has a smoking history 
of 40 pack years."

Service Connection-direct basis

A veteran seeking disability benefits must establish: (1) 
status as a veteran; (2) the existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) the degree of the disability; and (5) the effective date 
of the disability.  See Boyer v. West, 210 F.3d 1351, 1353 
(Fed. Cir. 2000). 

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303(a).  Service connection may be demonstrated either by 
showing direct service incurrence or aggravation or by using 
applicable presumptions, if available.  See Combee v. Brown, 
34 F.3d 1039, 1043 (Fed. Cir. 1994) (specifically addressing 
claims based on ionizing radiation exposure).  

Direct service connection requires a finding that there is a 
current disability that has a definite relationship with an 
injury or disease or some other manifestation of the 
disability during service.  See Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992); Cuevas v. Principi, 3 Vet. App. 542, 
548 (1992).  

A disorder may be service connected if the evidence of 
record, regardless of its date, shows that the veteran had a 
chronic disorder in service or during an applicable 
presumptive period, and that the veteran still has such a 
disorder.  See 38 C.F.R. § 3.303(b); see also Savage v. 
Gober, 10 Vet. App. 488, 494-95 (1997).  Such evidence must 
be medical unless it relates to a disorder that may be 
competently demonstrated by lay observation.  See Savage, 10 
Vet. App. at 495.  For the showing of chronic disease in 
service, there is required a combination of manifestations 
sufficient to identify the disease entity and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  See 38 C.F.R. § 3.303(b).  

If the disorder is not chronic, it may still be service 
connected if it is observed in service or an applicable 
presumptive period, continuity of symptomatology is 
demonstrated thereafter, and competent evidence relates the 
present disorder to that symptomatology.  Id.  Again, whether 
medical evidence or lay evidence is sufficient to relate the 
current disorder to the in-service symptomatology depends on 
the nature of the disorder in question.  Id.

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including pertinent service 
records, establish that the disorder was incurred in-service.  
See 38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).  

The veteran is currently diagnosed as having a long history 
of peripheral vascular disease of the lower extremities; 
however, a review of his service medical records does not 
indicate any complaints or symptomatology associated with 
peripheral vascular disease.  Rather, physical examination 
during active duty service consistently show that his heart, 
lower extremities and feet were completely normal.  

It is not until many years after the veteran's separation 
from active duty service that the earliest findings of 
peripheral vascular disease are first noted, namely in 
February 1987, when he was seen with a five months history of 
left calf claudication.  His subsequent medical records show 
continuous treatment for peripheral vascular disease; 
however, there is no persuasive medical evidence or medical 
opinion, based on review of the record and examination of the 
veteran, of a nexus or link between the veteran's currently 
diagnosed atherosclerotic peripheral vascular disease and a 
disease or injury noted in service.  While the veteran may 
well believe that his currently diagnosed atherosclerotic 
peripheral vascular disease is directly related to his active 
duty service, the Board would like to emphasize that it is 
the province of trained health care professionals to enter 
conclusions that require medical opinion, such as the 
diagnosis of a disability or, as in the case at hand, an 
opinion as to the etiology of that disability.  See Jones v. 
Brown, 7 Vet. App. 134, 137 (1994); Espiritu v. Derwinski, 2 
Vet. App. 292, 294-95 (1991).  A claim must be supported by 
evidence and sound medical principles, not just assertions.  
See Tirpak v. Derwinski, 2 Vet. app. 609, 611 (1992).  

Given the medical evidence and lack of medical opinion of a 
nexus between currently diagnosed atherosclerotic peripheral 
vascular disease and the veteran's active duty service, the 
Board finds that service connection for the veteran currently 
diagnosed atherosclerotic peripheral vascular disease is 
denied on a direct basis, in that it was not incurred in or 
aggravated by his active duty service.  In reaching this 
conclusion, the Board has considered the applicability of the 
benefit of the doubt doctrine.  However, as the preponderance 
of the evidence is against the veteran's claim, that doctrine 
is not applicable in the instant appeal.  See 38 U.S.C.A. 
§ 5107(b) (West 1991); Gilbert v. Derwinski, 1 Vet. App. 49, 
55-57 (1991).

Service Connection-secondary to nicotine dependence

The veteran maintains that his peripheral vascular disease, 
claimed as "clogged arteries," was caused by years of 
smoking, which was encouraged while he was in military 
service.  As such, the issue is whether the veteran's 
atherosclerotic peripheral vascular disease was caused 
secondary to nicotine dependence/tobacco use while he was on 
active duty on the basis of aggravation or causation.  

If the veteran can establish that a disease or injury 
resulting in disability was a direct result of tobacco use 
during service, service connection may be established without 
reference to 38 C.F.R. § 3.310(a).  However, where the 
evidence indicates a likelihood that a veteran's disabling 
illness had its origin in tobacco use subsequent to service, 
and the veteran developed a nicotine dependence during 
service, which led to continued tobacco use after service, 
the issue then becomes whether the illness may be considered 
secondary to the service-incurred nicotine dependence and 
resulting disability may be service connected on that basis 
pursuant to 38 C.F.R. § 3.310(a).  

On May 13, 1997, the General Counsel of VA issued VAOPGCPREC 
19-97 (O.G.C. Prec. 19-97) concerning secondary service 
connection based on nicotine dependence.  This opinion holds 
that a determination as to whether a claimed disability or 
disease is secondarily related to nicotine dependence arising 
in service depends upon three elements: (1) whether nicotine 
dependence may be considered a disease for purposes of the 
laws governing veterans' benefits; (2) whether the veteran 
acquired a dependence on nicotine in service; and (3) whether 
that dependence may be considered the proximate cause of 
disability or death resulting from the use of tobacco 
products by the veteran.  In its decisions, the Board is 
bound by applicable statutes, the regulations of the VA and 
precedent opinions of the General Counsel of the VA.  See 
38 C.F.R. § 20.101.  

In a May 5, 1997, memorandum, the Under Secretary for Health 
stated that nicotine dependence may be considered a disease 
for VA compensation purposes.  For claims alleging secondary 
service connection for a current disease on the basis of 
nicotine dependence acquired in service, the veteran must 
provide medical evidence of a current disability, medical 
evidence that nicotine dependence arose in service, and 
medical evidence of a relationship between the current 
disability and the nicotine dependence.  

The Board notes parenthetically that, in July 1998, the 
President of the United States signed the "Internal Revenue 
Service Restructuring and Reform Act of 1998" (IRS Reform 
Act) into law as Public Law No. 105-206.  In pertinent part, 
the IRS Reform Act strikes out section 8202 of the 
"Transportation Equity Act for the 21st Century" (TEA 21), 
which was earlier signed by the President into law in June 
1998, and inserts a new section that expressly prohibits the 
granting of service connection for disability or death on the 
basis that it resulted from an injury or disease attributable 
to the use of tobacco products by a veteran during his 
service in the military.  112 Stat. 685, 865-66 (1998) (to be 
codified at 38 U.S.C. § 1103).  Since, however, section 1103 
applies only to claims that were filed after June 9, 1998, it 
has no affect on this case because the veteran filed his 
claim in January 1998.  

Applying the relevant law and regulations to the facts of 
this case, the Board notes that the medical evidence shows 
that the veteran currently has atherosclerotic peripheral 
vascular disease for which he has been receiving medical 
treatment since at least 1987.  He is contending that his use 
of tobacco while he was in service and following his 
separation from service caused this condition.  

The Board notes that medical research has identified many 
diseases that potentially may be caused by the use of tobacco 
products, to include cigarettes and cigars.  Disabilities 
that may be caused by cigarette smoking include, but are not 
limited to, atherosclerotic peripheral vascular disease.  
However, there must be competent medical evidence of a link 
or nexus between the current disability and an in-service 
event or disease, which must be supported by evidence of 
record.  See Epps, 126 F.3d at 1468; Caluza, 7 Vet. App. at 
506.  

The veteran maintains in writings submitted to the VA that he 
was smoking cigarettes while on active duty, where such 
practice was, if not encouraged, then certainly not 
discouraged, and that he continued smoking for many years 
thereafter.  The Board notes that evidentiary assertions 
accompanying a claim for VA benefits must be accepted as 
true, unless the evidentiary assertion is inherently 
incredible or the fact asserted is beyond the competence of 
the person making the assertion.  See Hickson v. West, 12 
Vet. App. 247, 252-53 (1999).  As these assertions are not 
beyond the competence of the veteran, it is accepted as true 
that the veteran smoked cigarettes during his active duty 
service and for many years thereafter.  However, as layperson 
without medical training and expertise, the veteran cannot 
establish entitlement to service connection on the basis of 
his assertions alone.  Simply put, he is not competent to 
offer an opinion on a medical matter, such as whether a 
diagnosis of nicotine dependence is appropriate, or whether 
there is a nexus between alleged tobacco use in service and 
any current disability.  See Jones, 7 Vet. App. at 137; 
Espiritu, 2 Vet. App. at 494-95.  A claim must be supported 
by evidence and sound medical principles, not just 
assertions.  See Tirpak, 2 Vet. App. at 611.  

The veteran's service medical records make no mention of the 
veteran smoking or any symptomatology associated with 
smoking.  The earliest indication of him smoking, aside from 
his personal assertions, are his VA hospitalization records 
for early 1987.  These records indicate, by history, that he 
was smoking one pack of cigarettes per day for thirty years, 
which would place his smoking prior to his entry onto active 
duty service.  In July 1993, VA records show that he was 
smoking a half-a-pack a day.  In January 1995, his medical 
problem list included a diagnosis of nicotine abuse and 
dependence and, in August 1997, he was smoking a half-a-pack 
of cigarettes a day.  In a November 1999 statement, the 
veteran's treating VA physician noted the veteran has a 40-
pack year history of smoking, which would place his smoking 
during his active duty service.  

As to whether the veteran is dependent on nicotine is a 
medical issue.  According to the American Psychiatric 
Association's Diagnostic and Statistical Manual of Mental 
Disorders, Fourth Edition (1994) (DSM-IV) at 243, the 
criteria for diagnosing substance dependence are generally to 
be applied in diagnosing nicotine dependence.  Under those 
criteria, as applied to the specific circumstances 
surrounding nicotine use, nicotine dependence may be 
described as a maladaptive pattern of nicotine use leading to 
clinically significant impairment or distress.  

In the veteran's case, the record is reflective of a long 
history of smoking, yet a diagnosis of nicotine dependence is 
first noted in the mid-1990's, many years after his 
separation from service.  No where is there a diagnosis of 
nicotine dependence while the veteran was on active duty 
service.  The veteran's VA treating physician noted that one 
of the major risk factors for development and progression of 
atherosclerosis is heavy smoking; the veteran has a diagnosis 
of atherosclerosis of the carotid arteries and the lower 
extremities; and he has a smoking history of 40 pack years.  
Hence, the record presents is a medical diagnosis of chronic 
nicotine abuse and dependence (January 1995 VA medical 
report) and there is a medical opinion that those who smoke 
heavily have a more rapid progression of the atherosclerotic 
vascular disease (VA physician, S. Lalka, M.D.).  However, 
the key element that is missing in the veteran's case is a 
medical opinion of a nexus or link, based on review of the 
record and examination of the veteran, that it is at least as 
likely as not that the veteran's in-service use of tobacco 
products resulted in nicotine dependence and the veteran's 
currently diagnosed atherosclerotic peripheral vascular 
disease.  Although Dr. Lalka noted that one of the major risk 
factors for development of the disease is heavy smoking and 
that patients who smoke heavily have a more rapid progression 
(emphasis added) of the vascular disease, the physician did 
not offer that crucial medical opinion that the veteran's 
atherosclerotic peripheral vascular disease was caused by the 
veteran's in-service use of tobacco products, that nicotine 
dependence was incurred in-service, and that, if nicotine 
dependence had been incurred in service, it is at least as 
likely as not that there is a causal relationship between the 
claimed disability and such nicotine dependence.  

Given the medical evidence and medical opinion expressed, the 
Board finds that the veteran's currently diagnosed 
atherosclerotic peripheral vascular disease was not due to or 
caused by his in-service use of tobacco products.  In 
reaching this conclusion, the Board has considered the 
applicability of the benefit of the doubt doctrine.  However, 
as the preponderance of the evidence is against the veteran's 
claim, that doctrine is not applicable in the instant appeal.  
See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 
49, 55-57 (1991).  



ORDER

Service connection for atherosclerotic peripheral vascular 
disease (clamed as clogged arteries), secondary to nicotine 
dependence/tobacco use in service, is denied.  



		
	RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

